Citation Nr: 0416462	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-17 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from May 31, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and O.S.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had over 21 years of active 
duty service between 1960 and 1982, and retired in August 
1982.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO awarded 
service connection and a 10 percent rating for PTSD, 
effective from May 31, 1996.  The veteran appealed.  A March 
1998 rating decision increased the rating to 30 percent 
disabling, effective from May 31, 1996.  In April 1999, a 
personal hearing was held before the undersigned, at which 
time the claimant and a friend testified.  In August 1999, 
the Board remanded this claim for additional development.  
Additional development has been accomplished and the case has 
been returned to the Board for further appellate 
consideration.  

At an April 2003 VA examination, the veteran raised the issue 
of entitlement to service connection for heart disease 
secondary to PTSD.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.


REMAND

The Board notes that a September 1999 treatment report from 
the Martinez VA Medical Center (VAMC) indicates that the 
veteran stated that he was "planning to contact Auburn vet 
center for group therapy (moved from Grass Valley)."  A 
December 1999 treatment report noted that he had stopped 
going to PTSD support groups at "Grass Valley" because he 
found it difficult to deal with the noise.  An August 2001 
treatment report from the Reno VAMC indicates that the 
veteran stopped group therapy three years ago.  The treatment 
report also indicates that the examiner found that the 
claimant should be encouraged to get involved in mental 
health groups either through the "Vet Center" in "Grass 
Valley" or in Reno or with VA facilities in Auburn (Sierra 
Foothills) or Reno.  It is not, however, clear the veteran 
ever followed up at the Sierra Falls Outpatient Clinic.  It 
appears, however, that he did receive therapy at some 
facility in "Grass Valley" during the pendency of this 
appeal (e.g., stopped treatment in 1998 or 1999).  As such, 
those records are pertinent to the issue at hand and must be 
obtained prior to further evaluation by the Board.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the 
appellant is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003).

2.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all records from "Grass 
Valley."  The RO should also determine 
if there are other outstanding treatment 
records, to include records from the 
Auburn (Sierra Foothills) Outpatient 
Clinic.  If so, all such records should 
be obtained and associated with the 
claims file.  If the veteran identifies 
any additional medical providers or 
documents which have not been obtained 
and were not referenced above, or if the 
RO becomes aware of the existence of 
additional pertinent records, to include 
VA records, the RO should ensure that all 
such records are obtained.  Since the 
claim is being remanded for additional 
development, the RO should advise the 
claimant once again that he may submit 
records from the social worker in Nevada 
City who treated him, or he may submit 
the appropriate release to the RO if he 
wishes for VA to obtain the records on 
his behalf.  If, after making reasonable 
efforts, the RO cannot locate the 
records, the RO must specifically 
indicate all attempts that were made to 
locate the records, and indicate that 
further attempts to locate or obtain any 
U.S. government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action VA will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond, and secure the records himself. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




